        Case 1:18-cv-01259-JPC-SN Document 132 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ELVIS SANCHEZ,                                                         :
                                                                       :
                                    Plaintiff,                         :   18 Civ. 1259 (JPC) (SN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 19, 2020, the Court received a letter from Plaintiff requesting that the Court

seek pro bono counsel to represent Plaintiff at trial. Dkt. 130. On November 30, 2020, the Court

granted this request and directed the Clerk of Court to attempt to locate pro bono counsel to

represent Plaintiff for purposes of the forthcoming trial. Dkt. 131.

        Although the Clerk of Court continues to seek pro bono counsel to represent Plaintiff, to

date no pro bono counsel has yet been located. As the Court advised in its November 30, 2020

Order, there is a scarcity of volunteer attorneys and Plaintiff should be prepared to proceed with

trial pro se.

        Accordingly, both parties should be ready to proceed with trial on October 18, 2021. The

Court will advise the parties of a specific date and time for the commencement of trial in due

course. The parties also are directed to Rule 7 of the Court’s Individual Rules and Practices for

Pro Se Litigants, available at https://www.nysd.uscourts.gov/hon-john-p-cronan. Assuming pro

bono counsel does not appear to represent Plaintiff, Plaintiff shall file a Pretrial Statement with the

Pro Se Intake Unit by August 30, 2021. That statement shall contain (1) a statement of the facts
       Case 1:18-cv-01259-JPC-SN Document 132 Filed 03/31/21 Page 2 of 2




Plaintiff hopes to prove at trial; (2) a list of all documents or other physical objects that Plaintiff

plans to put into evidence at trial; and (3) a list of the names and addresses of all witnesses Plaintiff

intends to have testify at trial. Defendants shall file and serve on Plaintiff a similar Statement of

their case, as well as the pretrial filings set forth in Rule 7.B of the Court’s Individual Rules and

Practices for Pro Se Litigants by September 13, 2021. Defendants shall file and serve on Plaintiff

any motions in limine, such as any requests to exclude testimony, by September 13, 2021 as well.

Plaintiff’s motions in limine, if any, and opposition to any of Defendants’ motions in limine are

due September 27, 2021. Defendants’ opposition to any of Plaintiff’s motions in limine is due

October 4, 2021.

        In the event that pro bono counsel appears to represent Plaintiff, the Court will issue a new

order with deadlines for pretrial submissions.

        The Clerk of Court is respectfully directed to mail a copy of this Order, as well as a copy

of the Court’s Individual Rules and Practices for Pro Se Litigants, available at

https://www.nysd.uscourts.gov/hon-john-p-cronan, to the pro se Plaintiff.

        SO ORDERED.

Dated: March 31, 2021                                  __________________________________
       New York, New York                                       JOHN P. CRONAN
                                                             United States District Judge




                                                   2
